Order granting defendants’ motion to dismiss complaint and directing judgment, and the judgment entered thereon, reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to defendants to answer within ten days from the entry of the order herein. The village had no right to violate its ordinance by the erection of a general municipal garage. (O’Brien v. Town of Greenburgh, 239 App. Div. 555.) The building having been erected and the appeal having been unreasonably delayed until long after its erection, the plaintiffs will be entitled to recover only such damages as they may be able to show resulted from the existence of a nuisance in fact. Lazansky, P. J., Tompkins and Davis, JJ., concur; Young and Kapper, JJ., dissent and vote to affirm.